Citation Nr: 0913230	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  06-38 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
neck disability.

2.  Entitlement to service connection for a neck disability, 
to include as secondary to service-connected low back, left 
ankle, and/or bilateral knee disabilities.

3.  Entitlement to an evaluation in excess 10 percent for a 
left knee disability.

4.  Entitlement to an evaluation in excess of 10 percent for 
a left ankle disability prior to December 1, 2008.

5. Entitlement to an evaluation in excess of 20 percent for a 
left ankle disability from December 1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Mother


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from October 1991 to July 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July 2005 rating decision of the Muskogee, 
Oklahoma Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, impertinent part, continued the previously 
assigned 10 percent evaluations for the Veteran's service-
connected left ankle and left knee disabilities.  The RO also 
found that new and material evidence had not been submitted 
to reopen the Veteran's claim for entitlement to service 
connection for a neck disability.  Then, during the course of 
the appeal, in a January 2008 Supplemental Statement of the 
Case, the RO reopened the Veteran's previously denied claim.  
However, the United States Court of Appeals for Veterans 
Claims (Court) has made it clear that even if an RO makes an 
initial determination to reopen a claim, the Board must still 
review the RO's preliminary decision in that regard. Barnett 
v. Brown, 8 Vet. App. 1, 4 (1995).

In February 2009, the Veteran testified at a personal hearing 
before the Board. A transcript of that hearing has been 
associated with the claims file.

The issues of entitlement to service connection a neck 
disability, to include as secondary to service-connected low 
back, left ankle, and/or bilateral knee disabilities and the 
issues of entitlement to an increased evaluation for a left 
knee disability and entitlement to an increased evaluation 
for a left ankle disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed determination dated in December 1994, 
the RO denied the appellant's claim of entitlement to service 
connection for a neck disability.

2.  Evidence added to the record since the December 1994 RO 
determination, considered in conjunction with the record as a 
whole, is new, relates to an unestablished fact necessary to 
substantiate the appellant's claim, and raises a reasonable 
possibility of substantiating the appellant's claim.


CONCLUSIONS OF LAW

1.  The RO's decision of December 1994 that denied the 
appellant's claim of entitlement to service connection for a 
neck disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (2008).  

2.  New and material evidence has been received and the claim 
for entitlement to service connection for a neck disability 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Without deciding 
whether the notice and development requirements of VCAA have 
been satisfied in the present case, it is the Board's 
conclusion that the tenets of the VCAA do not preclude the 
Board from adjudicating this portion of the Veteran's claim.  
This is so because the Board is taking action favorable to 
the Veteran by reopening the claim for service connection for 
cervical spine (neck) disability, and a decision at this 
point poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

Legal Criteria 

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2008).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, except as 
provided by 38 U.S.C.A. § 5108, which indicates that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

Under applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008). 

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  The 
Board cannot make its own independent medical determination, 
and it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1998).

The Veteran asserts that new and material evidence has been 
submitted to reopen his claim for service connection for a 
neck disability.  The record reflects that the Veteran 
initially filed a claim for service connection for a cervical 
spine disability in September 1994.  However, in December 
1994, the RO denied such claim because there was no evidence 
of a current cervical spine disability.  Without 
demonstration of current disability, there could be no 
service connection.  Degmetich v. Brown, 104 F. 3d 1328 
(1997).  No appeal was taken from that determination.  As 
such, it is final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the December 1994 RO 
denial includes the Veteran's service treatment records which 
do not show that the ever complained of, or was treated for a 
neck disability, but do show that he was fell off of a slide 
for life in November 1991.  The evidence also includes a 
December 1994 VA examination report that, in pertinent part, 
was negative for the presence of a chronic disability of the 
neck, to include arthritis.

The evidence received since the December 1994 RO decision 
includes an August 2005 from Dr. T.R.E., Jr., who indicated 
that x-rays taken in April 2003 showed that the Veteran had a 
compressed disc with degenerative chances at C5-6 and C6-7.  
The additional evidence also includes a November 2007 QTC 
examination report in which the examiner diagnosed the 
Veteran with joint narrowing of the cervical spine and 
spondylosis.  A February 2007 report from A.D., D.O., 
includes findings that the Veteran has an altered gait as a 
result of multiple disabilities of the lower extremities.  At 
his February 2009 personal hearing, the Veteran testified 
that he had been told that his altered gait had caused or 
aggravated his cervical spine disability.

The aforementioned evidence is new because it was not of 
record at the time of the prior final RO denial in December 
1994.  Further, this evidence relates to an unestablished 
fact necessary to substantiate the claim, namely whether or 
not the Veteran has a current neck disability that is related 
to service or his service connected disabilities, and was not 
previously considered.  As such, the newly submitted evidence 
is not cumulative or redundant and when considered in 
conjunction with the record as a whole, raises a reasonable 
possibility of substantiating the Veteran's claim.  
Specifically, the new evidence establishes the presence of a 
current disability of the cervical spine that may be related 
to his service connected disabilities of the lower 
extremities.  Accordingly, the Board concludes that the 
evidence received subsequent to the December 1994 RO denial, 
considered in conjunction with the record as a whole, is new 
and material and the claim for entitlement to service 
connection for a neck disability, is reopened.


ORDER

As new and material evidence has been received to reopen a 
claim for service connection for a neck disability, the 
appeal, to this extent, is granted.


REMAND

Having reopened the claim for service connection for a neck 
disability, to include as secondary to service-connected low 
back, left ankle, and/or bilateral knee disabilities, the 
reopened claim must be adjudicated by the RO, de novo, prior 
to appellate consideration of the reopened claim.  In this 
regard, the Board additionally finds that further development 
of the record is indicated

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2008).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2008).  

The Veteran has asserted that his neck disability could be 
related to an in-service fall.  During his February 2009 
videoconference hearing, he also contended that his neck 
disability was a resulted of an altered gait, which had been 
caused by his service-connected low back, left ankle, and/ or 
bilateral knee disabilities (Transcript (T.) at page (pg.) 
4).  Again, private treatment records establish that the 
Veteran has an altered gait.  Further, although the record 
contains opinions as to whether the neck disability is 
related to his in-service fall, the record does not 
demonstrate that any examiner has provided an opinion as to 
whether or not it could be related to his service-connected 
low back, knee, and/or or ankle disabilities.  Such an 
opinion is necessary in order to properly adjudicate the 
Veteran's claim.  Therefore, the Board finds that the claim 
should be remanded for the scheduling of a VA examination and 
opinion.

With respect to the Veteran's claims for increased 
evaluations for his service-connected left ankle and left 
knee disabilities, the February 2009 videoconference hearing 
transcript shows that the Veteran indicated that he had a QTC 
or VA examination in Oklahoma City in either December 2008 or 
January 2009  (T. at pg. 13).  However, the record does not 
contain a copy of such examination.  Therefore the Board 
finds that the claims must be remanded so that a copy of this 
examination can be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with regard to the 
issues on appeal, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), as well as 38 
U.S.C.A. 5102, 5103, and 5103A, 38 C.F.R. 
§ 3.159, and any other applicable legal 
precedent.  Specifically, the appellant 
and his representative should be informed 
as to the information and evidence 
necessary to substantiate his claim for 
service connection for a neck disability, 
to include as secondary to service-
connected low back, left ankle, and/or 
bilateral knee disabilities, as well as 
his claims for increased evaluations for 
his service-connected left ankle and left 
knee disabilities, including which 
evidence, if any, the Veteran is expected 
to obtain and submit, and which evidence 
will be obtained by VA.  Additionally, 
the Veteran should be advised of what 
information and evidence not previously 
provided, if any, will assist in 
substantiating or is necessary to 
substantiate the elements of the claims, 
including notice that a disability rating 
and an effective date for the award of 
benefits will be assigned if service 
connection is awarded.

2.  Contact the Veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his neck disability since 
his discharge from service and his left 
ankle and knee disabilities since May 
2004.  After securing the necessary 
authorizations for release of this 
information, seek to obtain copies of all 
treatment records referred to by the 
Veteran, not already of record.

3.  Associate a copy of the December 2008 
or January 2009 QTC/VA examination for 
the Veteran's service-connected left 
ankle and left knee disabilities.  If 
such examination report cannot be 
located, please provide a statement 
indicating such in the claims file.

4.  If, and only if, the aforementioned 
QTC/VA examination cannot be located, the 
Veteran should be scheduled for a VA 
examination, by the appropriate 
specialist, to determine the nature and 
extent of his current left knee 
disability.  All indicated tests should 
be performed, including range of motion 
testing, and findings relative to 
functional impairment due to pain, 
including on use, should be outlined.  



The rationale for all opinions expressed 
should be set forth.  The claims folder 
must be made available to the examiner(s) 
for review in conjunction with the 
examinations.

5.  The RO/AMC should also 
arrange for a physician with 
appropriate expertise to review 
the Veteran's VA claims folder 
and provide an opinion, with 
supporting rationale, as to 
whether it is at least as likely 
as not (probability of 50 percent 
or greater) that: 

The Veteran's cervical spine 
disability was caused or 
aggravated by his multiple 
service connected disabilities, 
to include altered gait.

If it is determined that 
aggravation beyond the natural 
progress of cervical spine 
disability exists, the examiner 
should be asked to identify the 
baseline level of severity of the 
symptoms prior to aggravation and 
the level of severity of symptoms 
due to service connected 
aggravation.  

If no such relationship between the 
Veteran's cervical spine disability and 
his multiple service connected 
disabilities, the examiner should opine 
as to whether the Veteran's current 
cervical spine disability is related to 
military service or any event that 
occurred therein, to include the 
Veteran's documented November 1991 in-
service fall from a slide of life.  


The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior, and 
pursuant, to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  All opinions expressed by 
the examiner must be accompanied by a 
complete rationale.

6.  Following completion of the above, 
the claims should be readjudicated.  If 
any benefit sought on appeal is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The claims should be returned 
to the Board as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


